Case 20-01332-jw            Doc 18       Filed 04/08/20 Entered 04/08/20 12:42:09                      Desc Main
                                         Document      Page 1 of 15


                                    UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF SOUTH CAROLINA

IN RE:
                                                            CASE NO: 20-01332
Sheree A. Thomas

(Set forth here all names including married, maiden, and    CHAPTER 13
trade names used by debtor within the last 8 years.)

                                    DEBTOR(S)
Address:
7945 Burdell Drive
Columbia, SC 29209

Last four digits of Social-Security or Individual Tax-
Payer-Identification (ITIN) No(s)., (if any):
7600

                                   NOTICE OF OPPORTUNITY TO OBJECT

         The debtor(s) in the above captioned case filed a Chapter 13 plan on April 8, 2020. The plan is attached.

        Your rights may be affected by the plan. You should read the plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

         Any objection to confirmation of the Chapter 13 plan must be in writing filed with the Court at 1100 Laurel
Street, Columbia, South Carolina 29201-2423 and served on the Chapter 13 trustee, the debtor(s), and any attorney
for the debtor(s) no later than 21 days after the service of the Chapter 13 plan, as computed under Fed. R. Bankr. P.
9006(a). Objections to confirmation may be overruled if filed late or the objecting party fails to appear and
prosecute the objection. If no objection is timely filed, the plan may be confirmed by the Court without further
notice.

         If you file an objection, you or your attorney must attend the hearing scheduled by the court on
confirmation of the plan. Notice of the confirmation hearing is provided in section 9 of the Notice of Chapter 13
Bankruptcy Case. However, the Court may set an earlier status hearing on any objection upon notice to the
applicable parties.

          If you or your attorney do not take these steps, the court may determine that you do not oppose the terms or
relief sought in the plan and may enter an order confirming the plan.

DATE April 8, 2020                                             /s/ Jason T Moss
                                                               Signature of Attorney
                                                               Jason T Moss, Esq.
                                                               Moss & Associates Attorneys, P.A.
                                                               816 Elmwood Avenue
                                                               Columbia, South Carolina 29201
                                                               (803) 933-0202
                                                                 7240
                                                               District Court I.D. Number
               Case 20-01332-jw                         Doc 18       Filed 04/08/20 Entered 04/08/20 12:42:09                       Desc Main
                                                                     Document      Page 2 of 15
 Fill in this information to identify your case:
 Debtor 1               Sherree Anntoniette Thomas                                                                     Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                            Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          5/19

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file a timely objection to
                           confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or
                           applicable Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice if no
                           objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure
                           3002, you must file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in
                           interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                           Included                    Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:

$6,749.00 per Month for 60 months

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner:


Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 20-01332-jw                          Doc 18       Filed 04/08/20 Entered 04/08/20 12:42:09                         Desc Main
                                                                     Document      Page 3 of 15
 Debtor                Sherree Anntoniette Thomas                                                  Case number

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                          3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below,
                          with any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage
                          payments will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in
                          the creditor’s allowed claim or as otherwise ordered by the Court.

                          3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                          accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                          between this document and the Operating Order, the terms of the Operating Order control.

                          3.1(d) The debtor proposes to engage in loss mitigation efforts with         according to the applicable guidelines or procedures
                          of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                          Insert additional claims as needed
                          3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                          Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.

                           Insert additional claims as needed

3.2          Request for valuation of security and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                                        The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental
District of South Carolina
Effective May 1, 2019                                                          Chapter 13 Plan                                                   Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 20-01332-jw                          Doc 18          Filed 04/08/20 Entered 04/08/20 12:42:09                                      Desc Main
                                                                        Document      Page 4 of 15
 Debtor                Sherree Anntoniette Thomas                                                                  Case number

                          secured claim listed below, the debtor states that the value of the secured claim should be as set out in the column headed
                          Estimated amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the Court after
                          motion or claims objection filed after the governmental unit files its proof of claim or after the time for filing one has expired, the
                          value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
                          amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated
                          below.

                                    The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                          under Part 5.1 of this plan. If the estimated amount of a creditor’s secured claim is listed below as having no value, the creditor’s
                          allowed claim will be treated in its entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the
                          Court, the amount of the creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this
                          paragraph.

                                    Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by
                          section 1325(a)(5)(B)(i). Unless there is a non-filing co-debtor who continues to owe an obligation secured by the lien, any
                          secured creditor paid the allowed secured claim provided for by this plan shall release its liens at the earliest of the time required
                          by applicable state law, order of this Court, or thirty (30) days from the entry of the discharge.

 Name of creditor      Estimated             Collateral              Value of collateral    Amount of claims senior    Estimated amount of    Interest rate    Estimated monthly
                       amount of                                                            to creditor's claim        secured claim                           payment to creditor
                       creditor's total                                                                                                                        (disbursed by the
                       claim                                                                                                                                   trustee)




                                             2012 NISSAN
 AUTO                                        MAXIMA: TO
 MONEY                                       BE VALUED
 TITLE LOAN            $3,000.00             IN PLAN                 $800.00                               $0.00                    $800.00        5.75%                        $16.00
                                                                                                                                                               (or more)
                                             HOUSEHOLD
                                             GOODS-FURN
                                             ITURE
                                             PURCHASED
                                             AT
                                             KIMBRELLS:
                                             TO BE
                                             VALUED IN
 KIMBRELLS             $1,607.07             PLAN                    $100.00                               $0.00                    $100.00        5.75%                         $5.00
                                                                                                                                                               (or more)

Insert additional claims as needed.

 3.3         Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

     Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Unless there is a non-filing co-debtor who continues to owe an
                          obligation secured by the lien, any secured creditor paid the allowed secured claim provided for by this plan shall satisfy its liens
                          at the earliest of the time required by applicable state law, order of this Court, or upon completion of the payment of its allowed
                          secured claim in this case.

 Name of Creditor                    Collateral                                        Estimated amount of claim           Interest rate       Estimated monthly payment to
                                                                                                                                               creditor


                                     2018 DODGE CHALLENGER: TO BE
 CHRYSLER CAPITAL                    PAID IN PLAN                                                       $16,000.00                    5.75%                                    $308.00
                                                                                                                                               (or more)

                                                                                                                                               Disbursed by:
                                                                                                                                                   Trustee
                                                                                                                                                   Debtor




District of South Carolina
Effective May 1, 2019                                                                      Chapter 13 Plan                                                        Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 20-01332-jw                          Doc 18          Filed 04/08/20 Entered 04/08/20 12:42:09                                        Desc Main
                                                                        Document      Page 5 of 15
 Debtor                Sherree Anntoniette Thomas                                                                 Case number

 Name of Creditor                    Collateral                                      Estimated amount of claim            Interest rate           Estimated monthly payment to
                                                                                                                                                  creditor


 COLUMBIA AUTO                       2010 FORD FOCUS: TO BE PAID IN
 CENTER                              PLAN                                                                 $6,500.00                  5.75%                                       $125.00
                                                                                                                                                  (or more)

                                                                                                                                                  Disbursed by:
                                                                                                                                                      Trustee
                                                                                                                                                      Debtor
                                     ALL REAL AND PERSONAL
 IRS                                 PROPERTY: TO BE PAID IN PLAN                                       $17,000.00                   5.75%                                       $327.00
                                                                                                                                                  (or more)

                                                                                                                                                  Disbursed by:
                                                                                                                                                      Trustee
                                                                                                                                                      Debtor

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                          order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                          claim in Part 5.1 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid
                          in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                          avoided, provide the information separately for each lien.

                           Choose the appropriate form for lien avoidance

 Name of creditor      Estimated             Total of all            Applicable            Value of debtor's          Amount of lien not         Amount of lien avoided
 and description       amount of lien        senior/unavoidable      Exemption and Code    interest in property       avoided (to be paid in
 of property                                 liens                   Section                                          3.2 above)
 securing lien


 HIGH SPEED
 CAPITAL

 DEBTORS
 RESIDENCE-
 7945
 BURDELL
 DRIVE,
 COLUMBIA,
 SC 29209:                                                                  54,875.00
 522(F)                                                              S.C. Code Ann. §
 VOIDABLE              $31,528.83                 $147,523.19        15-41-30(A)(1)(a)              $140,000.00                           0.00                                     100%


                           Use this for avoidance of liens on co-owned property only.

 Name of               Total equity          Debtor’s equity Applicable                    Non-exempt equity Estimated lien                      Amount of Amount of lien
 creditor and          (value of             (Total equity   Exemption and                 (Debtor's equity                                      lien not   avoided
 description           debtor's              multiplied by   Code Section                  less exemption)                                       avoided(to
 of property           property less         debtor’s                                                                                            be paid in
 securing lien         senior/unavoi         proportional                                                                                        3.2 above)
                       dable liens)          interest in
                                             property)
 -NONE-


Insert additional claims as needed.
District of South Carolina
Effective May 1, 2019                                                                     Chapter 13 Plan                                                           Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 20-01332-jw                          Doc 18       Filed 04/08/20 Entered 04/08/20 12:42:09                           Desc Main
                                                                     Document      Page 6 of 15
 Debtor                Sherree Anntoniette Thomas                                                    Case number


 3.5         Surrender of collateral.

      Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a
             pro rata basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.

                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (state name of
                                        DSO recipient), at the rate of $       or more per month until the balance, without interest, is paid in full. Add
                                        additional creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely
                                        basis directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                                   Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 20-01332-jw                          Doc 18       Filed 04/08/20 Entered 04/08/20 12:42:09                     Desc Main
                                                                     Document      Page 7 of 15
 Debtor                Sherree Anntoniette Thomas                                               Case number


5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments of less than 100% of claims.
                The debtor proposes payment of 100% of claims.
                The debtor proposes payment of 100% of claims plus interest at the rate of %.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the applicable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 NOTICE: The confirmation of this plan may determine the character (secured, unsecured or priority), amount and timing of
 distribution of creditor's claim regardless of proof of claim filed. If a creditor objects to a claim's treatment under the plan,
 the creditor must timely object to confirmation.

 Statement in Support of Confirmation: Debtor understands the following: (1) The obligations set forth in the plan, including
 the amount, method and timing of payments made to the Trustee or directly to creditors; (2) The consequences of any
 default under the Plan; and (3) That debtor(s) may not agree to sell or sell property, employ professionals, incur debt
 (including modification of debt), or request or agree to mortgage modification or other loss mitigation during the pendency
 of the case without the advance authorization of the Bankruptcy Court.


District of South Carolina
Effective May 1, 2019                                                         Chapter 13 Plan                                                Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 20-01332-jw                          Doc 18       Filed 04/08/20 Entered 04/08/20 12:42:09                               Desc Main
                                                                     Document      Page 8 of 15
 Debtor                Sherree Anntoniette Thomas                                                        Case number

 8.1(a) Reservation of Rights: Confirmation of this plan does not bar a party in interest from any actions discovered from the
 documentation, or lack thereof, in a proof of claim. The debtor specifically reserves any currently undiscovered or future
 claims, rights or cause of action the debtor may have, regarding any issues not specifically addressed or determined by the
 plan, against any creditor or other party in interest including, but not limited to, violations of applicable consumer
 protections codes and actions under 11 U.S.C. §§ 542, 543, 544, 547 and 548.

 8.1(b) Mortgage payments, including pre-petition arrears, will be paid and cured by the Trustee as follows:
   Name of Creditor                     Description of Collateral     Current installment payment        Monthly payment to    Estimated             Monthly
                                                                      (ongoing payment amount) *         cure GAP **           amount of             payment on
                                        (note if principal                                               (post-petition        PRE-PETITION          pre-petition
                                        residence; include county                                        mortgage              ARREARAGE**           arrearage
                                        tax map number and                                               payments for          (including the
                                        complete street address)                                         the two (2) months    month of filing
                                                                                                         immediately           or conversion)*
                                                                                                         following the event
                                                                                                         beginning conduit)


     PLANET HOME LENDING                 7945 BURDELL DRIVE,          $567.00                            $20.00                $15,573.22            $260.00
                                        COLUMBIA, SC 29209,           Escrow for taxes:                  Or more                                     Or more
                                        RICHLAND COUNTY, (4)          X Yes
                                        DOOR, TMS#                    No
                                        (R19107-13-12)                Escrow for insurance:
                                                                      X Yes
                                                                      No
  * Unless otherwise ordered by the court, the amounts listed on a compliant proof of claim or a Notice filed under FRBP 3002(c) control over any
 contrary amounts above, and any Notice of Payment Change that might be filed to amend the ongoing monthly payment amount.
  ** The Gap will be calculated from the payment amounts reflected in the Official Form 410A Mortgage Proof of Claim Attachment and any Notice of
 Payment Change that might be filed to amend the monthly payment amount, but should not be included in the prepetition arrears amount.
 All payments due to the Mortgage Creditor as described in any allowed Notice of Post-petition Mortgage Fees, Expenses, and Charges
 under F.R.B.P. 3002.1, filed with the Court, will be paid by the Trustee, on a pro rata basis as funds are available. See the Operating Order of
 the Judge assigned to this case.
 Once the trustee has filed a Notice of Final Cure under F.R.B.P. 3002.1(f), the debtor shall be directly responsible for ongoing mortgage payments and
 any further post-petition fees and charges.


 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X     /s/ Sherree Anntoniette Thomas                                               X
       Sherree Anntoniette Thomas                                                          Signature of Debtor 2
       Signature of Debtor 1

       Executed on            April 8, 2020                                                Executed on

 X     /s/ JASON T. MOSS                                                            Date      April 8, 2020
       JASON T. MOSS 7240
       Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective May 1, 2019                                                             Chapter 13 Plan                                                     Page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Case 20-01332-jw            Doc 18       Filed 04/08/20 Entered 04/08/20 12:42:09               Desc Main
                                         Document      Page 9 of 15



                                   UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF SOUTH CAROLINA

 IN RE:
                                                            CASE NO: 20-01332
 Sheree A. Thomas
                                                            CHAPTER 13
 (Set forth here all names including married, maiden, and
 trade names used by debtor within the last 8 years.)

                                     DEBTOR(S)                     CERTIFICATE OF SERVICE
 Address:
 7945 Burdell Drive
 Columbia, SC 29209

 Last four digits of Social-Security or Individual Tax-
 Payer-Identification (ITIN) No(s)., (if any):
 7600

       THE UNDERSIGNED HEREBY CERTIFIES THAT HE OR SHE PROPERLY SERVED THE CHAPTER
13 PLAN TO THE TRUSTEE VIA CM/ECF AND CREDITORS ATTACHED HERETO AND INCORPORATED
HEREIN BY REFERENCE VIA FIRST CLASS MAIL, POSTAGE PREPAID ON April 8, 2020.




Date: April 8, 2020                                                 /s/ Jamie A. Weller
                                                                    Bankruptcy Paralegal
                                                                    Moss & Associates, Attorneys, PA
                                                                    816 Elmwood Ave.
                                                                    Columbia, SC 29201
    Case 20-01332-jw   Doc 18    Filed 04/08/20 Entered 04/08/20 12:42:09   Desc Main
                                Document      Page 10 of 15


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         ABILITY RECOVERY SERVICES
                         PO BOX 4031
                         WYOMING PA 18644


                         ACE CHECK CASHING
                         6432 TWO NOTCH ROAD, STE K
                         COLUMBIA SC 29223


                         ALTHEA JONES
                         1200 ST ANDERWS ROAD, APT 209
                         COLUMBIA SC 29210


                         AMSHER COLLECTION SERVICES
                         4524 SOUTHLAKE PARKWAY SUITE 15
                         BIRMINGHAM AL 35244


                         ATTORNEY GENERAL OF UNITED STATES
                         950 PENNSYLVANIA AVE, NW
                         WASHINGTON DC 20530-0001


                         AUTO MONEY TITLE LOAN
                         7349 GARNERS FERRY
                         COLUMBIA SC 29209


                         BSI FINANCIAL SERVICE
                         1425 GREENWAY DRIVE, STE 400
                         IRVING TX 75038


                         CHRYSLER CAPITAL
                         PO BOX 660335
                         DALLAS TX 75266


                         COLUMBIA AUTO CENTER
                         901 LEESBURG ROAD
                         COLUMBIA SC 29209


                         CRESCENT CONSTRUCTION
                         1416 BLUFF ROAD
                         COLUMBIA SC 29201


                         DT CREDIT COMPANY
                         PO BOX 29018
                         PHOENIX AZ 85038
Case 20-01332-jw   Doc 18    Filed 04/08/20 Entered 04/08/20 12:42:09   Desc Main
                            Document      Page 11 of 15



                     ENHANCED RECOVERY
                     8014 BAYBERRY RD
                     JACKSONVILLE FL 32256-7414


                     FIRST FINANCIAL ASSET
                     3091 GOVERNERS LAKE DRIVE
                     SUITE 500
                     NORCROSS GA 30071


                     FRANKLIN COLLECTION
                     2978 WEST JACKSON STREET
                     TUPELO MS 38803


                     GLOBAL FINANCIAL
                     PO BOX 3699
                     ANDERSON SC 29622


                     GOLDENHEAR HOMECARE AND SENIOR SERVICES
                     410 W LIBERTY STREET, STE 201
                     SUMTER SC 29150


                     GOOD LOANS
                     2351 W 3RD STREET
                     LOS ANGELES CA 90057


                     HIDDEN OAK GROUP
                     9859 CLINT MOORE ROAD, SUITE C-11 #217
                     BOCA RATON FL 33496


                     HIGH SPEED CAPITAL
                     30 BROAD STREET, 14TH FLOOR, STE 1462
                     NEW YORK NY 10004


                     IC SYSTEMS
                     444 HIGHWAY 96E
                     SAINT PAUL MN 55127


                     INTEGRITY FINANCIAL
                     4370 WEST 109TH STREET
                     LEAWOOD KS 66211


                     IRS
                     PO BOX 7346
                     PHILADELPHIA PA 19101-7346
Case 20-01332-jw   Doc 18    Filed 04/08/20 Entered 04/08/20 12:42:09   Desc Main
                            Document      Page 12 of 15



                     JEFFERSON CAPITAL SYSTEMS
                     PO BOX 7999
                     SAINT CLOUD MN 56302


                     KIMBRELLS
                     7545 GARNERS FERRY ROAD
                     COLUMBIA SC 29209


                     LEESBURG CARMART
                     PO BOX 562
                     ELGIN SC 29045


                     MARY BRISBON
                     3905 COLONY CIRCLE
                     SUMTER SC 29153


                     MR COOPER
                     8850 CYPRESS WATERS BLVD
                     COPPELL TX 75019


                     NATIONSTAR MORTGAGE
                     PO BOX 199111
                     DALLAS TX 75219


                     NAVIENT
                     PO BOX 9640
                     WILKES BARRE PA 18773


                     NCEP
                     PO BOX 4138
                     HOUSTON TX 77210


                     NCEP
                     PO BOX 165028
                     IRVING TX 75016


                     NCO FINANCIAL
                     PO BOX 15273
                     WILMINGTON DE 19850


                     NEW WORLD MEDIA
                     1269 NORTHWOOD DALE ROAD
                     WOOD DALE IL 60191
Case 20-01332-jw   Doc 18    Filed 04/08/20 Entered 04/08/20 12:42:09   Desc Main
                            Document      Page 13 of 15



                     ONTARIO COUNTY CLERK OF COURT
                     20 ONTARIO STREET
                     CANANDAIGUA NY 14424


                     PLANET HOME LENDING
                     321 RESEARCH PARKWAY
                     MERIDEN CT 06450


                     PRECILLA CHAVOUS
                     80 LOMAN ROAD
                     SUMTER SC 29150


                     PROVIDENCE HOSPITAL
                     PMB 356
                     10120 TWO NOTCH RD, STE 2
                     COLUMBIA SC 29223


                     RECEIVABLE SOLUTIONS
                     1325 GARNERS LN
                     STE C
                     COLUMBIA SC 29210


                     RECEIVABLE SOLUTIONS
                     PO BOX 21808
                     COLUMBIA SC 29221


                     RICHLAND COUNTY CLERK OF COURT
                     1701 MAIN STREET, #205
                     COLUMBIA SC 29201


                     RICHLAND COUNTY EMS
                     5005 SUNSET BLVD
                     LEXINGTON SC 29072


                     RICHLAND COUNTY TREASURER
                     PO BOX 11947
                     COLUMBIA SC 29211


                     ROGERS TOWNSEND & THOMAS
                     PO BOX 100200
                     COLUMBIA SC 29202


                     SALLIE MAE
                     PO BOX 9500
                     WILKES BARRE PA 18773
Case 20-01332-jw   Doc 18    Filed 04/08/20 Entered 04/08/20 12:42:09   Desc Main
                            Document      Page 14 of 15



                     SALLIE MAE
                     220 LASLEY AVENUE
                     WILKES BARRE PA 18706


                     SANTANDER CONSUMER USA
                     PO BOX 165255
                     ATLANTA GA 30348


                     SC DEPT OF MOTOR VEHICLES
                     PO BOX 1498
                     COLUMBIA SC 29216


                     SC DEPT OF REVENUE
                     PO BOX 12265
                     COLUMBIA SC 29211


                     SC EMPLOYMENT AND WORKFORCE
                     ATTN: BPC COLLECTIONS, RM 130
                     PO BOX 2644
                     COLUMBIA SC 29202


                     SOCIAL SECURITY ADMINISTRATION
                     SOUTHEASTERN PROGRAM SERVICE CENTER
                     1200 8TH AVENUE NORTH
                     BIRMINGHAM AL 35285


                     SOCIAL SECURITY ADMINISTRATION
                     STROM THURMOND FEDERAL BLDG
                     1835 ASSEMBLY STREET
                     COLUMBIA SC 29201


                     STATE FARM
                     3 STATE FARM PLAZA
                     BLOOMINGTON IL 61791


                     SUMTER COUNTY CLERK OF COURT
                     141 NORTH MAIN STREET
                     SUMTER SC 29150


                     SUMTER COUNTY TREASURER
                     PO BOX 1775
                     SUMTER SC 29151-1775
Case 20-01332-jw   Doc 18    Filed 04/08/20 Entered 04/08/20 12:42:09   Desc Main
                            Document      Page 15 of 15



                     SUPERIOR CAPITAL FUND
                     500 GRISWOLD STREET, STE 2320
                     DETROIT MI 48226


                     UNITED STUDENT AID FUNDS
                     PO BOX 8961
                     MADISON WI 53708


                     US ATTORNEY'S OFFICE
                     ATTN DOUG BARNETT
                     1441 MAIN ST STE 500
                     COLUMBIA SC 29201


                     VADIM SEREBRO, ESQ
                     55 BROADWAY, 3RD FLOOR
                     NEW YORK NY 10006


                     VERIZON WIRELESS
                     PO BOX 650051
                     DALLAS TX 75268


                     VIRGINIA WHITE
                     3703 ROCKBRIDGE ROAD
                     COLUMBIA SC 29206


                     WELLS FARGO
                     6700 GARNERS FERRY ROAD
                     COLUMBIA SC 29209


                     WELLS FARGO
                     PO BOX 63491
                     SAN FRANCISCO CA 94163


                     WOODFOREST BANK
                     7520 GARNERS FERRY ROAD
                     COLUMBIA SC 29209


                     ZIP CAPITAL
                     6 EXECUTIVE PARK, STE 100
                     IRVINE CA 92614
